OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honorable J 6 8. Wraiaison
Hxooucivo Diraotar
State DepPrtmnt   of Publia UsWare
AumtiR, Texas




                                              or Your   um.sr   of
A@1   IZQI 1841,




                     puantlty of the reoarrla am now atoxwd
in the baeoment of a builbilyg iB San Illtotio, TQXSS.
Tlze Area Supervisor      hae R0tiff6d the State Dopertnvmt
of hab3ia llslfare that notioe has been g%ven &he Area
Office to vatate      the  build&x& w &a~ ftl, ~941, whioh
mill necessitate the reaawal eP t&e Ft3coW troa &II@
baeemnt   of' this b~S1dzI.q~ Qmn hvest&atlon,         it has
besn datsmx0wd       that to r#is~e t&e LWW~%X~ fran fJan
dntanio to Austittit will r*Wre         an outlrby of fund0
In the ap@rsx%mto BuQl Of $%SO,M.
Honorable 3. 8. bmrchison - page 2




sI anticipate that from time to time this agency will be
co8fronted with a eimil8r situation in other cities of
the state uhere reoords are etored, 8nd it is m opdnion
that some disposition crhould be rvlaoof t&e reoards aa
they are of no value to this -47     and no further ueeful
purpose could ba served by keeping them in storage and to
oontinue to pay freight in h8ving them rammed from one
plaoe to mother when a altuation arises M .the one in
the olty of 68R ARfOniO.

801 date Augu8t 18, 1938 the Sate Board of Control enter-
ed into a contract~with II. A. Carter Company ?or a detril.ed
audit of the aotivities and operations of the Texan Relief
Comudsmion from July I, 1036 to August 31, 1038 oad to in-
oorporate into such sudit certain finonoiol infommtion
from 1yweRher 1, 19x2 to Angumt  31, 1030. ml.8 audit warn
duly made 8ndaaopy of emm~asfiledrith         theL)oud of
Control and acknowledged by the Chairman of said Board M
being acoeptable to 8aId Doard.   Irikeuiee, a aopg of the
audit ma filed in the offioe of Hr. Corringten Bill, Amint-
ant Conmdseionerot the Federal Vorks Agcmq, Waebington,
D. C., and in hl8 aoknmledgpsnt   of the receipt of the copy
of the audit, he stated, ammg other things, a8 follor8r

     "The report pmmente a very orderly pfature
       of the Cosmd~on's   8ativitioe arribrings
       w to the oonalueton that the f%mnciol Sp-
       faire of the Co56esion were cozxW~ted in 8
       very bucineealike and ooespsndable 8uumsr.
       I feel that the Condasfon i6 to be ~oompli-
       wnted highly,*

*It i8 the intention of this agenoy to keep in 8torage m-
rolls, vouchers, and x   other ba8ic rsoord vhere it ap
pears 6ome nece*sity stightstttie    de        that rafer-
sme uould hsve to be mule to thorn, and to disregard the
files, et cetera, rhloh, in my opinion, are of no further
value.

#In rim of the above statement, I desire your opinion on
two queetions, naarelpt

     "1.   Does the State Board of Public Welfare
           have the authority to deetroy the reoarde
           Or to diSpOi$8 Of the l%WOrds, F8pOFtSI 8t
           cetera, as sorap paper br male under the
           direction and euperrieion of the Btata
           Doard of Control?
    Honorable J. 8. IhnrWeOn        - page 3




        “2.    In ~the went you answer quemticm So. 1 in
               the afflrolafive, then, should the prooeede
               be creditod to the General Reretiue Wamd er
               to the Ganoral Relief Fund of the State De-
               pkrtment of Public IlelfareTm

               Vo beg to advise that the Gtato Board of Fublio
    Welf'sre,8~ legal aucoeaeor to the.Texas Relief Comieeion,
    does not ham the authority to destroy the rorrwde, Or to
    die~ee  of the reoocde, roporte, papers, dootmente, eto.,
    8tmtiomed in your.inquiry.

              It is n wall-reoog&md    ,arrernme~tal pol3.6~ for the
    varloub deperrt;laont6
                         of the Wwwnman   t to k+eq nnd weserve
    the papers, ilOoWMint8, instruments, rulings, Order@, and the
    like, of suoh department, and no arggtueenfneede to ba udvanoed
    t0 SiNlW the closirability, SRd wen the neOWIi8ity, iR 1~08% hi-
    stanaus, for 8uah j?olicj*

                Artiole 34'931of   the   Revhod   Civil Statutoe daolares
    that:

                vGertifiod aopios, under  the hande and of-
            tioial seal8 Oi a0 heads Of   depsrtmsnts, of
            all notes, bOIId8, mort&agee, biller neaounte,
            or other dooumenta, properly  on file ir, shy
            department  of thiu St&e,  &all be retmired
            in ovidcmoe on an equal footing uith the!
            original8 in all mite now pending, or which
            818~ be h8mNSft6r tistitut8d in this state,
            where the uriginalo of euoh notoe, bonds,
            mortgages, bills, oocounts or other aocumonte
            woulu bo ~vi.d~noo,~

              Fe think &he deyart.rPonthere rofermd to inoludee
    boar?is and ooPmPls~one such 30 the State Board of Rlblic
    WelPam, and the Texas ilalief Cr~?mk8don~    And the purpose
    and objaot of the statute oould b8 8aOOmplifbheiionly through
    a ~e8ePVatiOZI of SUGh dOW~I.ltS,   pp63r8, C&C*,  O~StitUting
    the archives of the pfWA.ouUU deportslant.

              Moreover, them is another and wen better r61Mon
    why 8Ud.3 amhives should be pomarmnt3y   preserved. The State
    itself is governmentally condernod with keeping as nearly as
    lnaybe poseiblc a oomplete reczordof the affaira of its de-
    psrtmnte with reepeot to the Bsrttere  ooamdtted to them
    Sucth thing8 regmwmt   the Tunotioming of the State.




e
                                                           -
                                                               243

tronorsble J. 6. Uurobiieon - page 4




          Your Mm-d, like other boards, eo?luILssianr,
and governmental agsmles, hao ju8t ouah powers and
none other, as are conSerred upon it either bj exgceoo
lau or by neoeesary implioation.  There ia no UT author-
ising the destruction of the rrchives msentioned, aad,
therefore, the power to deetroy them is not vested in
any one.

          Our ruling follows our Opinion Ho. o-2241,
giving eimilar OariCe to the chairavrn and %eoutite
Direotor of the Teue Unemployment Compen8atlon Cow
tiesion, a copy of'which opinion we baud you hererith.



                               ver7 tray   yours

                            ATTOIWET GiBWUL   OF TEXAS